Exhibit 10.6.5

MICROFINANCIAL INCORPORATED

2008 EQUITY INCENTIVE PLAN

Performance-Based Restricted Stock Unit Award Agreement

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”),
dated as of [                    ] is made by and between MicroFinancial
Incorporated, a Massachusetts corporation (the “Company”) and
                     (the “Participant”).

1. Grant of Performance-Based Restricted Stock Units. Pursuant to the terms of
the MicroFinancial Incorporated 2008 Equity Incentive Plan (the “Plan”),
effective as of [                ] (the “Grant Date”), the Company hereby grants
to the Participant a target award (the “Award”) of [                ] Restricted
Stock Units (the “Performance Units”). Each Performance Unit represents the
right to receive, if earned based on the achievement of the goals and objectives
during the Performance Period as set forth on the attached Appendix, one share
of Common Stock, $0.01 par value, of the Company, in accordance with and subject
to the terms of the Plan and this Agreement.

2. Plan Incorporated by Reference. The provisions of the MicroFinancial
Incorporated 2008 Equity Incentive Plan (the “Plan”) are incorporated into and
made a part of this Agreement by this reference. Capitalized terms used and not
otherwise defined in this Agreement have the meanings given to them in the Plan.
To the extent there is any inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan shall control. The Committee administers the
Plan, and its determinations regarding the interpretation and operation of the
Plan and this Agreement are final and binding. The Board may in its sole
discretion at any time terminate or from time to time modify and amend the Plan
as provided therein. The Participant may obtain a copy of the Plan without
charge upon request to the Company’s Human Resources Department.

3. Award and Performance Units Not Transferable.

(a) Non-Transferable. During the Performance Period and except as otherwise
provided in the Plan, if applicable, this Award and the Performance Units may
not be sold, assigned, transferred, pledged or otherwise disposed of, alienated
or encumbered, by the Participant, either voluntarily or involuntarily.

(b) Performance Period. The Performance Period shall commence on
[                ] (“Commencement Date”) and will end on [                ],
except as otherwise provided herein.

4. Vesting; Forfeiture of Performance Units.

(a) Vesting. Subject to the special vesting and forfeiture rules set forth
below, the Performance Units shall become vested upon the certification of the
Compensation Committee of the Board of Directors of the achievement of the
requirements/targets set forth on the Appendix attached to this Agreement as of
the end of the Performance Period (the “Vesting Date”), which Appendix is by
this reference made part hereof.

(b) Termination of Employment. Notwithstanding the above provisions, and except
as the Board may determine on a case-by-case basis or as provided below, all
unvested Performance Units shall be forfeited if the Participant ceases to be
continuously employed by the Company for any reason at any time prior to the end
of the Performance Period. For purposes of this Agreement, an authorized leave
of absence or absence on military or government service shall not constitute
termination of employment for this purpose so long as either (i) such absence is
for a period of no more than 90 calendar days or (ii) the Participant’s right to
re-employment after such absence is guaranteed either by statute or by contract.



--------------------------------------------------------------------------------

(c) Death or disability. Notwithstanding the above provisions, and except as the
Board may determine on a case-by-case basis or as provided below, in the event
the Participant dies or becomes disabled during the Performance Period, the
Participant (or his or her estate, as appropriate) will receive at the end of
the Performance Period the percentage of Performance Units evidenced by the
target level being achieved, prorated from the Commencement Date through the
date of such death or disability based on the number of completed months of
service during the Performance Period divided by thirty six.

(d) Change in Control. In the event of a Change in Control prior to the end of
the Performance Period, the level of performance of the performance goals shall
be assumed to have been met at the target level as of the date of the Change in
Control and the Participant shall be vested in the Performance Units on such
date equal to the target level Performance Units.

5. No Right to Shares or as a Stockholder. The Participant shall not have any
right in, to or with respect to any of the shares of Common Stock issuable under
the Award until the Award is settled by issuance of such shares of Common Stock
to the Participant. Notwithstanding the foregoing, if the Company declares and
pays dividends on the Common Stock during the Vesting Period, the Participant
will be credited with additional amounts for each Restricted Stock Unit equal to
the dividend that would have been paid with respect to such Restricted Stock
Unit if it had been an actual share of Common Stock, which amount shall remain
subject to restrictions, shall vest concurrently with the vesting of the
Restricted Stock Units upon which such dividend equivalent amounts were paid,
and shall be paid in cash, without interest, in accordance with Section 6 below.

6. Timing and Manner of Payment of Performance Units. On or as soon as
administratively practicable following the Vesting Date but in no event later
than March 15 of the calendar year following the calendar year in which the
Vesting Date occurs, the Company shall issue to the Participant the number of
shares of Common Stock (either by delivering one or more certificates for such
shares of Common Stock or by entering such shares of Common Stock in book entry
form, as determined by the Company in its discretion) equal to the number of
Performance Units that vest on such Vesting Date, less any tax withholdings (as
set forth in Section 7 below) unless such Performance Units are forfeited prior
to such Vesting Date pursuant to Section 4 above.

7. Payment of Taxes. The Participant shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the shares of Common Stock no later than the date of
the event creating the tax liability and in any event before any shares of
Common Stock are delivered to the Participant. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Participant. The Company may, in its discretion,
withhold from the shares of Common Stock delivered to the Participant such
number of shares of Common Stock as the Company determines is necessary to
satisfy the minimum tax obligations required by law to be withheld or paid in
connection with the issuance of such shares of Common Stock, valued at their
Fair Market Value on the date of issuance.

8. Securities and Other Laws. It shall be a condition to the Participant’s right
to receive the shares of Common Stock hereunder that the Company may, in its
discretion, require (a) that the shares of Common Stock shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares of Common Stock shall be in
effect, or (ii) in the opinion of counsel for the Company, the proposed issuance
and delivery of the shares of Common Stock to the Participant shall be exempt
from



--------------------------------------------------------------------------------

registration under that Act and the Participant shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issuance of such
shares of Common Stock by the Company shall have been taken by the Company or
the Participant, or both.

9. Limitation on Participant’s Rights. No person shall have any claim or right
to be granted an Award. Each employee of the Company or any of its Affiliates is
an employee-at-will unless, and only to the extent, provided in a written
employment agreement for a specified term executed by the Company. Neither the
adoption, maintenance, nor operation of the Plan nor any Award thereunder shall
confer upon any employee of the Company or of any Affiliate any right with
respect to the continuance of his or her employment by the Company or any such
Affiliate nor shall they interfere with the right of the Company or Affiliate to
terminate any employee at any time or otherwise change the terms of employment,
including, without limitation, the right to promote, demote or otherwise
re-assign any employee from one position to another within the Company or any
Affiliate. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and shall not be construed as creating a
trust. The Participant shall have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the Performance Units, and rights no greater than the
right to receive the Common Stock as a general unsecured creditor with respect
to Performance Units, as and when payable hereunder.

10. Data Privacy. The Participant acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 10.
The Company hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all options or any other entitlement to the Common Stock awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan (“Data”). The Company and
its related entities may transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and its related entities may each
further transfer Data to any third parties assisting the Company or any such
related entity in the implementation, administration and management of the Plan.
The Participant acknowledges that the transferors and transferees of such Data
may be located anywhere in the world and hereby authorizes each of them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any transfer of such Data as
may be required for the administration of the Plan and/or the subsequent holding
of shares of Common Stock on the Participant’s behalf to a broker or to other
third party with whom the Participant may elect to deposit any shares of Common
Stock acquired under the Plan (whether pursuant to the Award or otherwise).

11. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
deliver any documents related to the Award by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive all applicable documentation by
electronic delivery and agrees to participate in the Plan through an on-line
(and/or voice activated) system to the extent such a system is established and
maintained by the Company or a third party vendor designated by the Company.

12. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Company at its principal office to the attention
of the Secretary, and to the Participant at the Participant’s last address
reflected on the Company’s records, or at such other address as either party may
hereafter designate in writing to the other.



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to the Plan by written agreement
signed by the Company and the Participant.

14. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to conflict of law principles thereunder.

16. Severability. The provisions of this Agreement are severable and if any one
of more provisions are determined to be invalid, illegal or otherwise
unenforceable in any respect, in whole or in part, the remaining provisions
shall nevertheless be binding and enforceable.

17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Performance Units and on any shares of Common Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

18. Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

 

PARTICIPANT     MICROFINANCIAL INCORPORATED       By:    
Print Name                                                                   
                                    Print Name:                         
                                                                               
Address:                                                                    
                                        Title:                          
                                         
                                                  



--------------------------------------------------------------------------------

APPENDIX

PERFORMANCE GOALS AND METRICS

GOALS

RSUs will have a [        ]-year [cliff] vesting based on the Company achieving
its [insert financial metric] target as described in the Goals section below.

 

Metric

   Target    

 

[insert description of financial metric]

   $ [_____ ]    [insert explanatory notes]

Vesting Calculations

[The Compensation and Benefits Committee will retain full discretion on the
vesting of this award, so that any changes in business approach or acquisitions
can be taken into consideration, but the Committee will look to the [metric] as
the key determinant of the award’s vesting.]